 R.M.E., INC.R.M.E., Inc.andTeamsters Union Local#722, In-TRIAL EXAMINER'S DECISIONternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 38-CA-354May 2, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 13, 1968, Trial Examiner Phil Saun-dersissuedhisDecision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engagingin certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as setforth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that certainobjections to the election filed in Case 38-RC-368warranted setting aside the election of June 17,1967. Thereafter, the Respondent filed exceptionsto theDecisionand the General Counsel filed abrief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andmemorandum,and the entire record in the case,and hereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts asitsOrder the Recom-mended Orderof the Trial Examiner and herebyorders that the Respondent,R.M.E., Inc., Streator,Illinois, its officers,agents, successors,and assigns,shall take the actionset forth in the Trial Ex-aminer's Recommended Order.' In view of thefact thatRespondentdid not systematically poll its em-ployeesas tohow theyexpected tovote in the election, we find it unneces-sary to pass upon the Trial Examiner's relianceonStruksnes ConstructionCo , inc., 165 NLRB 1062,in finding that the interrogationof employeeswas coercive.STATEMENT OF THE CASE213PHIL SAUNDERS, Trial Examiner: The unfair laborpractice charges on which the complaint of August31, 1967,1 is based were filed by Teamsters UnionLocal #722, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein referred to as the Union, on June23 and August 31 against R.M.E., Inc., hereinafterreferred to as the Respondent or the Company. Theissueslitigatedwere whether or not the Companyviolated Section 8(a)(1) of the National LaborRelations Act, as amended. The Company deniedthe unfair labor practice allegations. A hearing washeld before me and all parties were represented andwere given full opportunity to examine and cross-examine witnesses, to introduce evidence, and toargue orally. The General Counsel filed a brief.Upon the entire record and from my observationand demeanor of the witnesses, I make the follow-ing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all timesmaterialherein,a corporation duly organizedunder, and existing by virtue of, the laws of theState of Indiana, with places of business located atStreator, Eureka, and Mundelein, Illinois,where itis engagedas a common carrier in the business offreight hauling. Its principal office is located atStreator,Illinois.During the past year the Respon-dent, in the course and conduct of its truckingoperations within the State ofIllinois,derived grossincome inexcess of $50,000 from its truckingoperationsfor performing services for various en-terprises,including,among others, OwensIllinoisGlass Company, Thacher Manufacturing Company,and Ball Brothers Glass Company, each of whichannually handles, ships, or transports goods andmaterialsvalued in excess of $50,000 directly outof the State wherein it is located and/or purchasesor receivesgoods andmaterialsvalued in excess of$50,000 from States other than the State wherein itis located. During the past year the Respondent, inthe course and conduct of its business operations,purchased, transferred, and caused to be deliveredto its Streator, Eureka, and Mundelein, Illinois,places of businesstrucks and other materials valuedin excessof $50,000, of which trucks and othermaterialswere transported to said places of busi-ness from,and received from, other enterpriseslocated inthe State of Illinois, which other enter-prises had received the said trucks and materials'All dates are 1967 unless specifically stated otherwise.171 NLRB No. 32 214DECISIONSOF NATIONALLABOR RELATIONS BOARDdirectly from States other than the State of Illinois.The complaint alleges, the answer admits, and Ifind that the Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Union filed a petition for an election withthe Board on April 14, and the Union and the Com-pany agreed to a consent election. The election wasconducted on June 17 and the Union failed to ob-tain a majority. The Union then filed timely objec-tionsto the election (38-RC-368). On September5, the Regional Director issued his report on objec-tions.Several of the objections were overruled bythe Regional Director and the remaining were con-solidated in this proceeding with the unfair laborpractice complaint. In the total aspects of this casethe General Counsel asks for findings of 8(a)(1)violations, and for a new election. The complaint,as amended,allegesnumerous incidents of unlawfulinterrogations,warnings, threats, promises, andgrantingof economic benefits. The Respondent de-nies the supervisory and agent status of Glen Rin-gle,James Ringle, Arlan Gould, and MauriceRhanor.Glen Ringle is the secretary-treasurer of theCompany and has held this position ever since thecorporation was organized. He owns 100 percent ofthe stock, has authority to sign all papers, con-tracts, and other documents necessary in the opera-tion of thebusiness,and has full authority to signchecks and to pledge the credit of the corporation.Glen Ringle also has authority to conduct traffic orratenegotiations,make sales, and purchase equip-ment.During the past 15 months he has purchased80 new semitrailors for the Company. This recordshows that James Ringle is the son of Glen Ringleand is the president of the Company. Likewise,JamesRinglehas unlimited authority to signchecks, to pledge the credit of the corporation, andhe also has general authority to conductthe affairsof the Respondent. Arlan Gouldis an administratorwith the Company performing dutieson sales andtraffic. Glen Ringle admitted that in the exercise ofthese duties Gould "is free to do ashe sees fit."This record further shows that Gould has authorityto decide whether to make major repairs of equip-mentand has authority to do many of the samethings that GlenRingledoes. Gould had authorityand acted for the Respondent in matters concern-ing the election in Case 38-RC-368. It is obviousfrom this record that Gould has general authority toenter into negotiations of all kinds for the Respon-dent. Furthermore, Gould hired Francis Lewis, andeffectively recommended the hiring of Wayne Tole.Maurice Rhanor testified that he is the "dispatchersupervisor" at the Respondent's terminal. Glen Rin-gle admitted that Rhanor tells the truckdrivers whatloads to take and he prepares or draws up thedispatch sheets.Ringle further admitted thatRhanor has the authority to hire, to reprimand, andto lay off drivers, and there are 35 to 40 driversunder his supervision. Rhanor testified he also hasthe authority to decide whether or not to makerepairs on company equipment. I find that Glen andJames Ringle, Arlan Gould, and Maurice Rhanorare supervisors within the meaning of Section 2(11)of the Act.On the day of the election, June 17, SupervisorGould asked driver Ronald Smith what he thoughtabout the Union coming in, and also inquired ofSmith as to how he was going to vote in the elec-tion.Glen Ringle then informed Smith that theCompany could not afford to pay health and wel-fare if the Union got in, and also told Smith that ifthe employees voted against the Union "they wouldtake care" of him. On or about June 1, SupervisorRhanor and driver Francis Lewis were engaged in aunion discussion, and on this occasion Rhanor toldSmith that if the employees supported the Unionthe Company was going to sell all the trucks, and"they were going to go strictly brokers."' On thesame date Supervisor Gould also informed Lewisthat the Company was either "going to the brokers,or lock the door" if the employees voted for theUnion. In May, Glen Ringle called Herman Has-sebrock, a broker who operates four trailers for theCompany, into his office and told him that theRespondent "would probably have to lower thepercentage" if the employees supported the Union.'Testimony by Francis Lewis also established that hewas standing outside the door of Ringle's officeduring the above conversation between Hassebrockand Ringle, and Lewis corroborated he overheardRingle saying he was going to cut the broker's com-mission to 65 percent. Hassebrock and Lewis laterthe same day discussed the above conversation andHassebrock reiterated to Lewis the statement madeto him by Ringle that commission rates would becut.Glen Ringle remembered some conversationwith Hassebrock on trailers, and admitted that heand Hassebrock had discussed the Union on otheroccasions.TheGeneralCounselestablished,through the testimony of driver Billy Long, that onor about June 17 Gould asked Long if he wouldvote against him at the election.zTheCompany conducts its business by using their own trucks,and alsoemployes drivers who own or lease the equipmentthey driveand suchoperators are referred to herein as brokers.8Drivers who operate as brokers for the Company receive a commissionof somewhere between 65 and 70 percent depending on the loads hauledand the manner in which their trailers are loaded or unloaded R.M.E., INC.John Underwood testified that a day or so beforethe June 17 election Supervisor Rhanor asked himif he wanted to buy a truck,and when he replied inthe negative Rhanor told him, "They were eithergoing to park them,sell them, or give them away,but they were going to get rid of them." WilliamMorstatter testified that in April Supervisor Gouldtold him, "Morstatter, you are going to have to buya truck, or you ain't going to have a job." DonKoltveit stated that in June, prior to the election,Rhanor asked him if he would like to buy a truck,and that Rhanor then introduced him to a Fordsalesmanand together they discussed the financialaspects in such a transaction.Rhanor admitted thatin late May or early June he talked to many driversconcerning the purchase of equipment and in-formed several that the Company was going to selltheir trucks.Rhanor stated that the decision to sellcompany trucks was made by management a yearago, and that two trucks were sold-one in Sep-tember and another one in October. Underwoodtestified that in early October, he, Billy Long, andGould were engaged in a conversation about buyingtrucks.Gould asked Underwood if he wanted tobuy a truck, and Gould then stated, "If you aregoing to keep working for R.M.E. you'll have tojust buy a truck, because we are going broke."Don Koltveit also testified as to a May conversa-tion he had with Supervisor Gould. Koltveit in-formed Gould about his complaint regarding part-timedrivers working for the Company when he hadnothing to do. Gould agreed with Koltveit that thispractice was not right and then stated, "This couldbe changed, or we could do better, and make it upto you." In this conversation Gould also told Kolt-veit the Company could not afford to pay theUnion's health and welfare plan, and concluded hisremarks on this occasion by telling Koltveit theCompany would appreciate his vote.Wayne Tole testified that on May 7, he and Su-pervisorGould were discussing the possibility ofTole working for the Company, and in the conver-sationGould inquired if Tole belonged to theUnion. Tole stated that he had a withdrawal cardand Gould then told him, "You are going to have toget your ass off of that. It looks like we are going toget the union out there at R.M.E." On this occasiontalso informed Tole that the Company had abetter insurance and hospitalizationplan than theUnion did.'On or about June 1, William Morstatter askedthe Company for a $100 loan. When Morstatterwent to the terminal to get his loan Gould calledhim into Ringle's offices and, in the presence of JimRingle,Gould then told Morstatter that he un-'On the following day Tole was hired on Gould's recommendation'Morstatter had borrowed money from the Company at other times, andon these occasions did not have to go into Ringle's office to get his loan.Maurice Coffey testified for the Respondent that he was asked to go tothe Milwaukee race by Rhanor,and that in 1964 and 1965 he had beenasked to go to races in Indianapolis.Later in his testimony Coffey ventured215derstood some of the employees were trying to geta union,and wanted to know why they weredissatisfied. Jim Ringle admitted that he and Gouldtalked to Morstatter in the office about the Union,but stated that the conversation was only aboutcompanyinsurancepolicies and rate increases.Specifically, the complaint alleges that Respon-dent promised and granted economic benefits, in-cluding tickets, expenses, and transportation to In-dianapolis, Indiana, and Milwaukee, Wisconsin, au-tomobileracesto its employees if they wouldrefrain from becoming or remaining members ofthe Union or cease giving any assistance or supportto it. This record shows that the Company providedfiveof its drivers with freetransportation andtickets to the June 3 or 4 auto race in Milwaukee.The drivers attending the race were Koltveit,Morstatter, Underwood, Coffey, and Bedeker. Allwere eligible to vote in the election on June 17.John Underwood stated in his testimony that Super-visor Rhanor asked him if he wanted to go to theMilwaukee race, and Underwood replied that hecould not afford it. Rhanor then told Underwoodthat other drivers were going and he might as wellgo along. Underwood, Morstatter, and Kolveit rodewith the Respondent's night dispatcher HarryKieffer to the race from their hometerminal inStreator,Illinois.Underwood testified that thedrivers offered to help pay for the trip, but Kieffertold them that he would be reimbursed by Ringle.Underwood stated that he was never given a freeticket to a race prior to the Milwaukee race, buthad been informed by Ringle that tickets wereavailable to certain races if drivers wanted to buythem. The testimony by William Morstatter is incorroboration to that given by Underwood, andMorstatter also stated that never before had he at-tended any race at company expense. Don Koltveitgave similar testimony to that of Underwood andMorstatter.s Glen Ringle stated that it had been thepolicy of the Company for 20 years to give driversfree tickets to various races. However, in 1965 and1966 Ringle could not remember any drivers whowere given free racing tickets. Glen Ringle ad-mitted that the Company also gave three driversfree tickets to the Indianapolis 500 race in lateMay. Supervisor Rhanor could not name any driverwho received a free ticket prior to the Milwaukeerace on June 3 or 4.This record further shows that soon after theUnion lost the election-several of the driversdiscussed their needs for more pay, and, shortlythereafter, Underwood wrote down a list containingthe same and gave the list to Rhanor asking him topass it on to Glen Ringle. On or about June 20, Un-that bothtickets andmoney were offered to theIndianapolis race in 1965and hetook themoney, and in 1966and 1967tickets were available todriverswho wantedto attendbut no money was offered Coffeystated thatinAugust1967, he againwent to a race in Milwaukee and paid his ownway. 216DECISIONSOF NATIONALderwood asked Ringle if the employees could talkto him about this matter and Ringle replied, "Hecouldn't see where he could give us anyraise inpay, and didn't understand why we wanted theUnion since most of the guys knew he'd have toshut the doors up if we got a union." Ringle deniedthat he saw the list of demands Underwood sub-mitted to him through Rhanor, but admitted havinga conversation with Underwood and telling himthat he would close if it cost 10 cents more tooperate his business.'Based upon my observations and the demeanorof the witnesses appearing before me, and uponseveral admissions by the Respondent's supervisors,along with certain inconsistent statements in theirtestimony, as detailed earlier herein, I have had nodifficulty in crediting the testimony produced bytheGeneral Counsel. In the final analysis, bothGlen Ringle and Supervisor Rhanor admit nu-merous discussions and conversations with driversabout the Union, and Supervisor Gould also admitscertain statements attributed to him, and thenfurther stated that the testimony given by Un-derwood, Long, Lewis, Smith, Tole, Morstatter,and Kilveit was "basically correct."The numerous instances of interrogation-askingemployees how they were going to vote, what theythought about the Union coming in, if Long wasgoing to vote against Gould, how Tole stood withthe Union, and asking Morstatter why employeeswere dissatisfied-are clear violations of Section8(a)(1). It has long been well recognized that anemployer may not ask his employees what theirfeelings are about the Union, nor poll his em-ployees as to how they are going to vote in thecoming election unlesscertain safeguards are ex-pressly taken.StruksnesConstructionCo.,165NLRB 1062,Blue Flash Express, Inc.,109 NLRB591. This record does not demonstrate that thesesafeguards were taken, nor is there any contentionor argumentwhatsoever that the Company had anyinterest inlawfully polling the employees to ascer-tain their truedesires asto the Union.Iagree that when employees who drove companytrucks were told that they would have to buy theirtrucks, such constituted a threat to dischargedrivers. In fact, Morstatter was specifically told byGould in April that he would have to buy a truck orhe would not have a job, as aforestated. Clearly,these threats-timed as they were after the Com-pany was served with a petition for an election-coerced drivers in the exercise of their Section 7' Since the incident occurred outside the critical period, the GeneralCounsel does not contend that this matter is grounds for setting aside theelection The same would apply to Gould's statementto Underwood in Oc-tober that he would have to buy a truck, as aforestated'Rmgle testified that in 1965 he sold two tractors to an employee, and inSeptember and October 1967 sold three tractors There is a considerabledifference between having trucks or tractors for sale and telling companydrivers that they had to buy trucks and the Respondentwas going tooperate with only brokers It appears to me the testimony by GlenRingle inthis respect further establishes that such threats were made, and theLABOR RELATIONS BOARDrights.' Likewise, Respondent's threats to close itsdoors and its threat to cut the broker-drivers' com-missions, all coupled or intermingled with union ac-tivity of its employees, are further violations of Sec-tion 8(a)(1) of the Act, and I so find.As I have outlined previously herein, eightdrivers, eligible to vote in the June 17 election,were treated to auto races in Indianapolis and Mil-waukee a few weeks prior to the election, and theRespondent's defense that it had been their long-timepolicy to grant such privileges to its driverscannot be supported by this record. In its totalaspects, the Company merely established that theybought blocks of tickets for certain races and madethem available for their employees to purchase ifthey desired to attend the race. There is no proofthat the Company had any policy wherein freetickets or transportation was provided, and com-panywitnesseswere unable to remember any em-ployees who were given free tickets prior to theunion attemptsto organize. By the above conduct,the Company granted economic benefits during theunion campaignin efforts to have their employeesrefrain from union activity, and, when viewed in thesequence of events, the timing, and in conjunctionwith other unfair labor practices, violated Section8(a)(1) of the Act.'The Respondent's promise to Smith that hewould be taken care of and its promise to adjustKoltveit'sgrievanceor complaint-are also viola-tive of the Act. Both of these incidents, as afore-stated,were specifically predicated and intermin-gled with discussions about the Union, and underthese circumstancesmust be deemed as inter-ference with the employee's free choice to acceptor reject the Union.It is wellrecognized law by both the Board andthe courts that conduct occurring between the timewhena petition isfiled and the election, and whichviolatesSection 8(a)(1) of the Act, is grounds forsetting asidethe election. Since the validity of theobjections to the election, consolidated in thisproceeding, has been clearly demonstrated by cer-tain of the Section 8(a)(1) violations found herein,I shall recommend that the results of the electionbe set aside and that a new election be ordered.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth insectionIII,above, occurring in connection with Respon-Respondent's three sales in the fallof 1967 couldhave resulted because ofsuch statementsEven if I were to credit the testimony of MauriceCoffeythat he wasgiven money equal to the value of a ticket to the Indianapolis race in 1965,itwould not establish a 20-year policy by the Company of giving freetickets to its employees This would be merely one incident,and, further-more,Glen Ringle admitted that employee Drinan and two other driverspaid for their tickets tothe Indianapolisrace in 1967, and Coffeyeven ad-mitted that when he attended the second Milwaukee race in August, aspreviously noted herein, he paid his own way R.M.E., INC.217dent's operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and that it takecertain affirmative action designed to effectuate thepolicies of the Act.So far as the conduct of the election of June 17,1967, is concerned, I recommend that the result ofthe election be set aside, and a new election or-dered by the Regional Director as soon as he deemscircumstances to permit the free choice of a bar-gaining representative. In the event that theRespondent fails or refuses to comply with theterms of the order in the complaint case, I alsorecommend that the Regional Director beauthorized to conduct a new election upon the writ-ten request of the Union.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Within the meaning of the Act the Respon-dent is engaged in commerce and the Union is alabor organization.2.By interfering with, restraining, and coercingits employees in the exercise of rights guaranteed inSection 7 of the Act, Respondent engaged in unfairlabor practices proscribed by Section 8(a)(1) ofthe Act.3.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.(d) Promising and granting economic benefitsand adjustments to employees to induce them fromsupporting the Union.(e) In any like or related manner interferingwith, restraining, or coercing its employees in theirright to self-organization, to form labor organiza-tions, to join or assist the Union, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to en-gage inconcerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, ex-cept to the extent that such right may be affectedby an agreement requiring membership in a labororganization as authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its terminal in Streator, Illinois, co-pies of the attached notice marked "Appendix. "10Copies of said notice, on forms provided by the Of-ficer-in-Charge, Subregion 38, Peoria, Illinois, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Officer-in-Charge for Subregion38, in writing, within 20 days from the date of thisRecommended Order, what steps Respondent hastaken to comply herewith."IT IS FURTHER ORDERED that the election held inCase 38-RC-368, June 17, 1967, be, and the sameis,setaside and that the case be remanded to theaforesaid Officer-in-Charge and Regional Directorfor that purpose of conducting a new election atsuch time as they deem that circumstances permitthe free choice of a bargaining representative.RECOMMENDED ORDERUpon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recom-mended that the Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Illegally interrogating employees as to theirunion activities, membership, or how they will vote.(b) Threatening and warning employees withdischarge and loss of employment, closing the ter-minal, and cut in broker-drivers' commissions orother reprisals because of their union activity.(c) reprisalsemployees that trucks would besold and forcing employees to purchase trucks ifthey do not refrain from their union activity.10 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-pealsEnforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,thisprovisionshall be modified to read "Notify saidRegional Director, inwriting, within10 days from the date ofthisOrder, what steps Respondenthas takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na- 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional LaborRelations Act, as amended,we herebynotifyour employees that:WE WILL NOT questionour employees as totheir union activities,membership,or ask themhow they will vote in any union election.WE WILL NOTthreaten or warn employeeswith discharge and loss ofemployment,closingof the terminal, or cut in broker-drivers, com-missions and other reprisalsbecause of theirunion activity.WE WILLNOT warn employeesthatcompanytruckswillbe soldand force employees topurchase trucksif they do notstop their unionactivity.WE WILL NOTpromise,give, or grant tickets,transportation,and othere economic benefits,or adjust complaints, for thepurpose of gettingemployees to stop their union activities.WE WILL NOTin any related manner inter-fere with,restrain,or coerce our employees inthe exercise of their right to self-organization,to form labor organizations,to join or assistTeamstersUnion Local #722, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labororganization,to bargain collec-tivelythrough representatives of their ownchoosing,and to engage in other concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, and torefrainfromany or all such activities.All our employeesare free to become or remain,or refrain from becoming or remaining,members ofany labororganization.R.M.E., INC.(Employer)DatedBy(Representative) (Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectly withthe Board's SubregionalOffice, 4th Floor, Citizens Building, 225MainStreet, Peoria, Illinois 61602, Telephone 673-9287.